Oo C ~sJ TH Uh BSP WwW Ww Fr

MS we NO NS UN UD ONY OY ON BR Re BP ee SS ESE El
oo ~~] cA OA a QW te > SO oo | nN A - bo bo — >

 

Case 3:19-cv-02090-HZ Documenti1 Filed 12/23/19 Page 1of 23

Justin E. Murphy, OSB #195532
jmurphy@professionalcredit.com.
PO Box 87940

Vancouver, WA 98486

Tel: (425) 457-7470

Attorney for Plaintiff Ray Kiein, Inc.

UNITED STATES DISTRICT COURT

 

DISTRICT OF OREGON
PORTLAND DIVISION
RAY KLEIN, INC., Case No.
dba Professional Credit Service, |
Plaintiff, COMPLAINT FOR BREACH OF

vs. CONTRACT, QUANTUM MERUIT

AND UNJUST ENRICHMENT
OVIO TECHNOLOGIES, INC.,

Defendant(s).

. DEMAND FOR JURY TRIAL

Claim Value: $100,310.00

 

 

 

This is a communication from a debt collector.
This is an attempt to collect a debt. Any information gained will be used for that purpose.
Fair Debt Collection Practices Act 15 USCA Sec. 1692, et seq.

Plaintiff, RAY KLEIN, INC., dba Professional Credit Service, (“PCS”), brings this
Complaint against Defendant OVIO TECHNOLOGIES, INC. (“Ovio”), as assignee of Software

Page |1 COMPLAINT PROFESSIONAL CREDIT SERVICE
PO Box 87940

Vancolver, WA 98686

Tel: (425) 457-7470

 

Email: imurhy@professionalcredit.com

 
oOo oOo SN DH DH BP WY HB FR

oO QW mp WA Bp WH Bw FSF S&F 26 CO AY DBD A Be WD YN KF

 

Case 3:19-cv-02090-HZ Documenti1 Filed 12/23/19 Page 2 of 23

Technology Group, Inc., (“STG”) for breach of express contract, breach of implied conract,
action on account, and quantum meruit based on Ovio’s failure to pay approximately

$100,310.00 to STG for services rendered.

PARTIES
1. Plaintiff PCS is an Oregon corporation whose principal place of business is Springfield,
Oregon. .
2. On information and belief, Defendant Ovio is a Delaware corporation with its principal place
of business located at 260 Newport Center Drive, Newport Beach, California 92660. Ovio

does business in the District of Oregon.

JURISDICTION AND VENUE
3. The Court has subject matter jurisdiction based on diversity under 28 U.S.C. § 1332 (a) as
PCS, on one hand, and Ovio on the other, are citizens of different states, and the amount in
controversy exceeds $75,000, excluding interest and costs.
4. Venue in this District is appropriate because Ovio has consented to specific jurisdiction by
making the contract at issue with an Oregon corporation.
| 5. Venue in this District is also appropriate under 28 U.S.C. §1391 (2) because a substantial

part of the events or omissions giving rise to the claim occurred in Beaverton, Oregon.

FACTUAL ALLEGATIONS
6. Beginning in March 2017 and continuing through December 2017, STG worked on a series
of consulting and development projects for Ovio. Each project originated out of a proposal
for work submitted to Ovio by STG and accepted by Ovio. STG and Ovio agreed that the
compensation for the work performed would vary by project, with some project items being
paid monetarily at the rate of $100 per hour while other items would be paid through stock
incentives. On June 2, 2017, Ovio and STG, entered into a Common Stock Subscription

Agreement (“Agreement”) whereas Ovio agreed to sell STG shares of Ovio at a purchase

Page |2 COMPLAINT : ‘ PROFESSIONAL CREDIT SERVICE
PO Box $7940

Vancouver, WA 98686

Tel: (425) 457-7470

 

Email: ¢mumhyv@nrofessionalcredit.com
Oo CO st DH te ee Ne

ee 0 a
oOo ns DM th B&B HH BSB SB DS lf OollhUmhmhlUlU AUD UO OY UO

 

 

Case 3:19-cv-02090-HZ Documenti1 Filed 12/23/19 Page 3 of 23

price equal to $ 0.35140 per share for some of the work performed. Common Stock
Subscription Agreement Exhibit “A”. STG received partial payment for the services _
rendered and made numerous attempts to collect the outstanding amount through February
2018 (see Invoices Exhibit “B”), when it became apparent that Ovio was not going to fulfill
its end of the bargain, and STG ceased all services and support dedicated to Ovio. STG is
owed $71,500 for services rendered at $100 per hour and $28,810 in stock for a total value
of $100,310. STG assigned the account for collection of the outstanding balance to PCS in
April 2019. Despite collection attempts by PCS, Ovio refuses to pay the outstanding

amounts owed.

FIRST CLAIM FOR RELIEF
(Breach of Contract, express and implied) .

7, Plaintiff realleges Paragraphs 1 through 6 and incorporates them herein by this reference.

8. STG assigned the account(s) that are the subject of this claim to Plaintiff for collection.

9. On and/or about the dates of March 14, 2017; May 30, 2017; June 14, 2017; July 27, 2017;
September 11, 2017; and December 20, 2017; Defendant entered into a contract for services with
Plaintiff PCS’s Assignor STG by accepting the proposals submitted by STG.

10. Ovio requested that STG provide the services. STG provided the requested services.

11. STG billed Ovio for the services on mixed invoices- where services rendered for the various
projects were billed in one monthly invoice.

12. STG performed services for Ovio in accordance with the terms of its agreements.

13. STG, and subsequently PCS, has demanded payment for all of the services rendered to
Ovio, and by the filing of this Complaint hereby demands payment of the unpaid for the unpaid
sums. Ovio has failed and refused, and it continues to fail and to refuse to pay for all of those
services.

14. Defendant breached said contract(s) by failing to pay for the services.

15. Interest accrues on “[aJll moneys after they become due" based on ORS 82.010.

Page {3 COMPLAINT PROFESSIONAL CREDIT SERVICE
PO Box 87940

Vancouver, WA 98686

Tel: (425) 457-7470

Email: imurphy@professionalcredit.com
& WwW Ww

Oo CO ~~ BH WA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-02090-HZ Document1 Filed 12/23/19 Page 4 of 23

16. Plaintiff and Plaintiff’s Assignor have performed all conditions precedent on their parts to
be performed..
17. More than 20 days before filing this action, Plaintiff demanded in writing that Defendant

pay the account balance, but Defendant has not paid in full.

SECOND CLAIM FOR RELIEF
(Quantum Meruit)

18. Plaintiff realleges Paragraphs 1 through 6 and incorporates them herein by this reference.
19. STG provided the services Ovio requested and in reliance upon Ovio’s promise to
compensate STG for that work. The reasonable value of those services, including not only STG’s
consultants, but also the other personnel it committed to the project, is at least $100,310.00.
Accordingly, STG is entitled to the reasonable value of the services STG performed for Ovio for
which Ovio has not yet paid.

20. Defendant’s failure to pay the amount due and owing deprives Plaintiff's Assignor of the

reasonable value of the services provided and rendered.

THIRD CLAIM FOR RELIEF
(Unjust Enrichment)

21. Plaintiff re-alleges Paragraphs 1 through 6 and incorporates them herein by this reference.
22. Plaintiffs Assignor provided the requested services to Defendant, based on Defendant’s
implied promise to pay a reasonable fee for services rendered. Defendant has failed to pay for
services.
23. Defendant has been unjustly enriched due to failure to pay for services requested.
24. Although Plaintiff's Assignor demanded payment in full, Defendant has not paid the

balance. The principal balance now due and owing to Plaintiff's Assignor is $100,310.00.

- PRAYER FOR RELIEF

Page |4 COMPLAINT PROFESSIONAL CREDIT SERVICE
PO Box 87940

Vancouver, WA 98686

Fel: (425) 457-7470

Email: imurohy@oprofessionalcredit.com
—

Bo NN BR ND NR RD NR Re eS
co ~~ TN th SB Uw SS llUlUcCDUlUlUlUNOCOlUlUOUlUD UN OU lUlULDlCUMN ON lO

oO oo SY BN A SP WH WN

 

 

Case 3:19-cv-02090-HZ Document1 Filed 12/23/19 Page 5of 23 ©

WHEREFORE, Plaintiff prays for judgment against Defendant:

1. entry of judgment in favor of PCS against Ovio on all claims of relief;

2. an order of restitution in the amount equal to the reanable value of ther services
STG provided Ovio at Ovio’s request, and for which PCS has not been paid;

3. an order awarding PCS damages it has sustained as a result of Ovio’s breach in

the amount according to proof; .

Under all its claims for relief in the principal sum of $100,310.00;

Pre-judgment interest;

Post-judgment interest at the rate of 9% per annum;

Reasonable costs associated with this action;

eo Na YY

Such other relief as the Court deems appropriate.

‘DEMAND FOR A JURY TRIAL

PCS demands a jury trial for all issues so triable.

Dated this 23 day of December, 2019.

Respectfully submitted,

/s/ Justin Murphy
Justin E. Murphy, OSB #195532

jmurphy@professionalcredit.com
PO Box 87940

Vancouver, WA 98486

Tel: (425) 457-7470

Attomey for Plaintiff

Paee [5 COMPLAINT PROFESSIONAL CREDIT SERVICE
PO Box 87940

Varicouver, WA 98686

Tel: (425) 457-7470

Email: imurohy@oprofessionalcredit.com
Case 3:19-cv-02090-HZ Document1 Filed 12/23/19 Page 6 of 23

EXHIBIT A
- Case 3:19-cv-02090-HZ Document1 Filed 12/23/19 Page 7 of 23

COMMON STOCK SUBSCRIPTION AGREEMENT

‘This COMMON STOCK SUBSCRIPTION AGREEMENT (this “Agreement”) is made and entered
into as of the date set forth on the signature page below, by and between OVIO TECHNOLOGIES,
INC. a Delaware corporation (the “Company”), and the subscriber named on the signature page
below (the “Subseriber”).

PRELIMINARY STATEMENT

WHEREAS, Subscriber desires to subscribe for and purchase from the Company, and the
Compatry desires to sell to the Subscriber, that number of shares of the Compary’s Common Stock,
par value $0.001 per share (the “Common Stock”), as set forth below.

STATEMENT OF AGREEMENT

NOW, THEREFORE, for good, valuable and binding consideration, the receipt and
sufficiency of which. are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, now agree as follows: ae

1. Subscription for Shares. The Subscriber hereby subscribes for and purchases from
the Company that number of shares of Common Stock set forth on the signature page below (the
“Shares”) at a purchase price equal to $0.85140 per share, for an aggregate purchase price of
as set forth on the signature page below.

2. Terms of Purchase. The Subscriber shail deliver a check for the Shares payable to
the Company, along with an executed copy of this Agreement. Such amount shall be held by the
Company and will be returned without interest if this Agreement is not accepted by the Company
(or returned pro rata if only a portion of the subscription is rejected by the Company). The
Company reserves the right, in its sole discretion, to reject in whole or in part this subscription.
Upon acceptance of this Agreement by the Company, the Company will, promptly following the
closing of the transaction contemplated hereunder (the “Closine”) issue a stock certificate
representing the Shares in the name of the Subscriber.

3. Representations and Warranties of Subscriber. Subscriber hereby represents and
warrants to the Company as follows:

3.1. (initial where appropriate in the space provided)
( } Subscriber, if an individual, is a resident in the State of ;
{ oo \ Subscriber, if an entity, is organized in the State of Oces ors ;

{ ) Subscriber is not a resident of the United States of America, and is a resident of
(name of country);

Subscriber is an entity and is not organized pursuant to the laws of the United
States or any jurisdiction thereunder, and is organized under the laws of .

Page i Common Stock Subscription Agreement
Case 3:19-cv-02090-HZ Documenti1 Filed 12/23/19 Page 8 of 23

3.2. Subscriber is acquiring the Shares for his, her or its own account, not as a
nominee or agent, for investment only, and not with a view to, or for sale in connection with, any
distribution thereof within the meaning of the applicable provisions of the Securities Act of 1933, as
amended (the “Act”), or any applicable state securities laws, Subscriber has n0 present intention of
selling, granting any participation in, or otherwise distributing the Shares. Subscriber understands
that the Shares have not been registered by the Company under the Act or qualified with any-state
securities commission or other regulatory authority, and are being sold to Subscriber in teliance
upon the private offering exemption contained in Section 4(2) of the Act or Regulation D
thereunder and applicable state law exemptions, and that such reliance is based in part upon these
representations. Subscriber understands that the Shares must be held indefinitely unless they are
subsequently registered and qualified (which the Company is not obligated to do and has no present
intention of doing) or an exemption from registration or qualification is available under the Act and
any applicable state securities laws. By executing this Agreement, Subscriber further represents that
Subscriber does not have any contract, undertaking, agreement or arrangement with any person to
seil, transfer or grant participations, to such person or to. any third person, with respect to any part of
the Shares. .

3.3. Subscriber has decided to subscribe for the Shares based solely on
Subscriber's independent investigation and evaluation of planned operations of the Company and
Subscriber has not relied on any written material or oral representations.

3.4. Subscriber and his, her or its attorneys and/or advisors have been provided
an opportunity to obtain information concerning the Company and have been given an opportunity
to ask questions of and receive answers from, authorized representatives of the Company
conceming the Company, the offering and sale of the Shares and any other relevant matters
_ pertaining to this investment, and, in all iistances have been afforded. the opportunity to obtain such
additional information ag necessary to verify the accuracy of the information that was otherwise
provided.

3.5. Subscriber is aware that an investment in the Shares ig highly speculative
and Subscriber could fose his, her or its cutire investment and Subscriber’s financial condition is
such that Subscriber is able to bear the economic risks of investment in the Shares, including the
risk of loss of Subscriber’s entire investment in the Shares should the securities become worthless,
taking into consideration the limitations on resale of the Shares.

3.6. Subscriber has a preexisting personal or business relationship with the
Company, or by reason of his, her or its business or financial experience, or by reason of the
business or financial experience of his, her or its financial advisor who is unaffiliated with and who
is not compensated, directly or indirectly, by the Company or any affiliate or selling agent of the
Company, Subscriber is capable of evaluating the risks and merits of an investment in the Shares
and of protecting his, her or its own interests in connection with this investment.

3.7. Subscriber is an “Accredited Investor’, as that term is defined under Rule
301 of Regulation D promulgated under Section A(2) of the Act.

3.8. Subscriber represents ihat Subscriber neither is nor will be obligated for any
finders’ fee or commission in connection with this transaction, Subscriber agrees to indemnify and

Pape 2 Common Stock Subscription Agreement
Case 3:19-cv-02090-HZ Documenti1 Filed 12/23/19 Page 9 of 23

to Hold harmless the Company from any Hability for any commission or compensation in the nature
of a finders’ fee (and the costs and expenses of defending against such liability or asserted liability}
for which Subscriber or any of its officers, partners, employees, or representatives is responsible.

3.9, Subscriber has full capacity, power and authority to enter into and perform
its obligations under this Agreement, and all action necessary to authorize the execution, delivery
and performance of this Agreément has been taken or will be taken prior to the Closing. This
Agreeient constitutes the valid and legally binding obligations of the Subscriber, enforceable in
accordance with their respective terms, except as limited by (a} applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting enforcement of
creditors” rights generally, (b) laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and {c} state and federal securities laws with respect to rights to
indemnification or contribution. .

3.10. There are no limitations of restrictions on the Subscriber’s ability to invest in
ihe Company and to perform its obligations under this Agreement.

3.11. Subscriber understands that the Shares are characterized as “restricted
securities” under the federal securities laws inasmuch as they are beg acquired from the Company
in a transaction not involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Act only in certain limited
circumstances. In this connection, Subscriber represents that it is familiar with Rule 144 under the
Act, as presently in effect, and understands the resale fimitations imposed thereby and by the Act.

3.12. Subscriber is not subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(2) to (viii) under the Act (@ “Disqualification Event’), except for a
Disqualification Event covered by Rule 506(d)(2) or ()G).

4, Representations and Warranties of the Company. The Company represents and
-yatrants to Subscriber as follows:

4.1. Corporate Status. The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware. The Company has
all requisite corporate power and authority te own or lease, as the case may be, its properties and
to carry on its business as now conducted.

43. Corporate Power and Authority. The Company has the corporate power
and authority to execute and deliver this Agreement, to perform its obligations hereunder and
consummate the transactions contemplated hereby. The Company has taken all necessary
cotporate action to authorize the execution, delivery and performance of this Agreement and the
transactions contemplated hereby.

43,  Enforceability. This Agreement has been duly executed and delivered by
the Company and constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with ifs terms except as limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium, and cther laws of general application affecting enforcement
of creditors’ rights generally, (b} laws relating to the availability of specific performance, injunctive

Page 3 Common Stock Subscription Agreement
Case 3:19-cv-02090-HZ Document1 Filed 12/23/19 Page 10 of 23

relief or other equitable remedies and (c) state and federal securities laws with respect to rights to
indemnification or contribution.

4.4. Shares. The shares are duly authorized, and when paid for pursuant to this
Agreement, issued and delivered, shall be validly issued, fully paid and nonassessable,

5. Transfer Restrictions.

 

5.1, General. The Shares may not be offered for sale, sold or transferred except
pursuant to (i) an effective registration under the Securities Act or in a transaction which is
otherwise in compliance with the Securities Act, (ii) an effective registration under any applicable
state securities statute or in a transaction otherwise in compliance with any applicable state
securities statute, and (ii) evidence of compliance with the applicable securities laws of other
jurisdictions. Subscriber shall fumish to the Company and the Company shall be entitled to rely
upon an opinion of competent securities counsel acceptable to the Company with respect to
compliance with the above laws, which opinion shall be in form and substance reasonably
acceptable to the Company,

3.2. Market Stand-Off Subscriber hereby agrees that Subscriber shall not sell,
dispose of, transfer, make an'y short sale of, grant airy option for the purchase of, or enter into
any hedging or similar transaction with the same economic effect asa sale, any Common Stock
or other securities of the Company held by Subscriber; including the Shares (the “Restricted
Securities”), during the 180-day period following the effective date of a registration statement of
the Company filed under the Securities Act (the “Lock Up Period”) (or such longer period, not
to exceed eighteen (18) days after the expiration of the 180-day period, as the underwriters or the
Company shall request in order to facilitate comipliance with NASD Rule 2711). Subscriber
agrees to execute and deliver such other agreements 4s may be reasonably requested by the
Company and/or the managing underwriter that are consistent with the foregoing or that are
necessary to give further effect thereto. In order to enforce the foregoing covenant, the Company

“may impose stop-transfer instructions with respect to Subscriber’s Restricted Securities until the
end of such period. The underwriters of the shares of the Company's stock are intended third
party beneficiaries of this Section 5.2 and shall have the right, power aad authority to enforce the
provisions hereof as though they were a party hereto.

6. Right of First Refusal.

6.1. Right of First Refusal. In the event that the Subscriber proposes to sell,
pledge or otherwise transfer to a third patty any Shares, or any interest in such Shares, to atiy
person, eutity or organization (the “Transferee”) the Company shall have the right of first
refusal with respect to all fand not less than all) of such Shares (the “Right of First Refusal”). If
Subscriber desires to transfer Shares acquired under this Agreement, Subscriber shall Bive a
written transfer notice (“Transfer Notice”) to the Company describing fully the proposed
transfer, including the number of Shares proposed to be transferred, the proposed transfer price,
the name and address of the proposed Transferee and proof satisfactory to the Company that the
proposed sale or transfer will not violate any applicable federal or state securities laws. The
Transfer Notice shall constitute a binding commitment of the Subscriber to the transfer of the
Shares. The Company shall have the right to purchase all, and not jess than all, of the Shares on

 

Page 4 Common Stock Subscription Agreement
Case 3:19-cv-02090-HZ Documenti1 Filed 12/23/19 Page 11 of 23

the terms of the proposal described in the Transfer Notice by delivery of a notice of exercise of
the Right of First Refusal within thirty (30) days after the date when the Transfer Notice was
received by the Company. The Company’s rights under this Section 6,1 shall be freely
assignable by the Company, in whole or in part.

62. Exempt Transfers. Notwithstanding anything to the contrary in this
Section 6, the following transfers of Shares will be exempt from the Right of First Refusal: @)
the transfer of any or all of the Shares on Subscriber's death by will or intestacy to Subscriber’s
“Immediate Family” (as defined below) or to a trust for the ‘benefit of Subscriber or Subscriber's
Immediate Family or (i) the transfer of Shares by Subscriber’s to its members, partners or
shareholders, provided that in each casé each transferee or other recipient agrees in a writing
satisfactory to the Company that the provisions of this Section 6 will continue to apply to the
transferred Shares in the hands of such transferee or other recipient. As used herein, the term
“Emmediate Family” will mean Subscriber's spouse, the lineal descendant or antecedent,
brother or sister, of Subscriber or Subscriber’s spouse, or the spouse of amy lineal descendant or
antecedent, brother or sister of Subscriber, or Subscriber’s spouse, whether or not any of the
above are adopted.

 

63. Additional Shares or Substituted Securities, In the event of the declaration
of a stock dividend, the declaration of an extraordinary dividend payable in a form other than
stock, a spin-off, a stock split, an adjustment in conversion rafio, a recapitalization or a similar
transaction affecting the Company’s outstanding securities without receipt of consideration, any
new, substituted or additional securities or other property (including money paid other than as an
ordinary cash dividend} which are by reason af such transaction distributed with respect to any
Shares subject to this Section 6 or into which such Shares thereby become convertible shall
immediately be subject to this Section 6, Appropriate adjustments to reflect the distribution of

such securities or property shall be made to the number and/or class of the Shares subject to this
Section 6.

6.4. Termination of Right of First Refusal. The Right of First Refusal will
terminate as to all Shares (i) on the effective date of the first sale of Common Stock of the
Company to the general public pursuant fo an effective registration statement filed under the
Securities Act (other than a registration. sfatement relating solely to the issuance of Common
Stock pursuant to 4 business combination or an employee incentive or benefit plan) or (ii) on any
transfer or conversion ef Shares made pursuant to a statutory merger or statutory consolidation of
the Company with or into another corporation cr corporations if the common sfock of the
surviving corporation or any direct or indirect parent corporation thereof is registered under the
Securities Exchange Act of 1934, as amended,

7. Stockholders Agreement. In the event that the Company raises equity capital from
a third party who as a condition to making an investment in the Company requests that the
Subscriber and other holders of the Company’s Common Stock enter into a securityholder
agreement, Subscriber hereby agrees to execute and deliver a securityholder agreement in form
and substance acceptable to the third party investor.

8. Legends, It is understood that the Shares may bear one or all of the following
legends in substantially the following form(s):

Page 3 Common Stock Subscription Agreement
Case 3:19-cv-02090-HZ Document1 Filed 12/23/19 Page 12 of 23

8.1, “THE SECURITIES REPRESENTED BY THIS CERTIFICATE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE SOLD OR ‘TRANSFERRED IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER SUCH ACT OR (B) AN OPINION FROM COUNSEL FOR OVIO
TECHNOLOGIES, INC. OR FROM COUNSEL FOR THE PROPOSED
TRANSFEROR REASONABLY SATISFACTORY TO OVIO TECHNOLOGIES,
INC, TO. THE EFFECT THAT THE TRANSFER MAY BE EFFECTED WITHOUT
SUCH REGISTRATION.”

82. “ANY TRANSFER, ACQUISITION, HYPOTHECATION OR
PLEDGE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE, OR THE
TRANSFER OF ANY INTEREST IN THOSE SECURITIES, IS RESTRICTED BY
- THE PROVISIONS OF A SUBSCRIPTION AGREEMENT ENTERED INTO
BETWEEN OVIO TECHNOLOGIES, INC. AND THE ORIGINAL PURCHASER OF
THE SECURITIES, WHICH AMONG OTHER THINGS LIMITS THE SALE,
TRANSFER OR ENCUMBRANCE OF THE SECURITIES. A COPY OF THIS
AGREEMENT MAY BE. INSPECTED AT THR PRINCIPAL OFFICE OF OVIO
TECHNOLOGIES, INC. AND ALL OF THE PROVISIONS OF SAID AGREEMENT
ARE INCORPORATED HEREIN. THE AGREEMENT IS AUTOMATICALLY
BINDING UPON ANY PERSGN WHO ACQUIRES OR IS TRANSFERRED
SECURITIES,”

8.3. Any legend required pursuant to any applicable state securities
laws.

9, Miscellancous/General,

 

9.1. Amendment. No modification or amendment hereof shall be valid
aad binding, wnless it be in writing and signed by the parties hereto,

9.2. Benefit. This Agreement shall inure to the benefit of, and shall be
binding upon, Subscriber and the Company, and their successors and assigns.

9.3. Headings. Section headings are inserted herein for convenience only
and shali not control or affect the meaning or construction of any of the provisions hereof.

9.4. Governing Law. This Agreement shall be construed in accordance
with, and govemed by, the laws of the State of Delaware, without reference to the conflict of
laws principles thereof.

$5. Entire Apreement. This Agreement represents the entire
understanding and agreement between the parties hereto with respect to the subject matter
hereof and all prior conversations, negotiations, understandings and agreements between the
parties hereto concerning the subject matter hereof are hereby expressly superseded.

9.6. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which together shall

Page 6 Common Stock Subscription Agreement
_ Case 3:19-cv-02090-HZ Document1 Filed 12/23/19 Page 13 of 23

constitute one and the same instrument. Either or all parties may execute this Agreement
by facsimile signature or scanned signature in PDF format, and any such facsimile
signature or scanned signature, if identified, legible and complete, shall be deemed an
original signature and each of the parties is hereby authorized to rely thereon.

[SIGNATURE PAGE FOLLOWS]

Page 7 Common Stock Subseription Agreement
Case 3:19-cv-02090-HZ Document1 Filed 12/23/19 Page 14 of 23

IN WITNESS WHEREOF, this Cornmon Stock Subscription Agreement was duly executed
on dune 2 52017.

COMPANY:

oVio Technologies, Inc.

By: Pk Drug

Name: Dan Quandt
Title: CFO

_ SUBSCRIBER:
Soft Fethag Gray 9 Ny Maar Pie Tesora Om
Orton base S- Corp. ‘Sidnailre |

EIN 43- yor BND Namely Porn ty Yreidod? “STE

Address: Ga¥o SW wath ive
Qrarphen OR OF jot

Phone: - 5a 672.9 as
Fax: 39 3 ASD 662-6
E-mail: jon @ Sock

  

 

 

 

re Teclanel logy «CO mn
No. of Shares that Subscriber desires io purchase:

16,245 Shares (at $ 6.3514 per Share) = $3,800.00 {paid in services per Quick Tum
Code Cleanup Rev 1.2 dated 3/44/1 7y

Page § Common Steck Subscription Agreement
Case 3:19-cv-02090-HZ Documenti1 Filed 12/23/19 Page 15 of 23

EXHIBIT B
 

Case 3:19-cv-02090-HZ Document1 Filed 12/23/19. Page 16 of 23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE INVOICE NO.
10/30/2017 201 7018S
BILL TO SHIP TO
Ovic Ovie
George Rebensdarf : Dan Quandt
260 Newport Center Drive 260 Newport Center Drive
Newport Beach, CA 92660 Newport Beach, CA 92660.
REMIT TO
Software Technology Group, Inc ~
4240 SW 10%h Avenue P.O. NO. f TERMS
Beaverton, Oregon 97005 is
| (WY) 563-672-9245 {FAX) §03-350-0620 Net 16
TEM DESCRIPTION : ary RATE AMOUNT
Contractor Sv APT Development 9 100.00 0.00
Stock incentives to be paid on completion (51.5 hrs * $20/hr =
$1030) - Prey invoice
‘Stock incentives to be paid on. completion (59.5 hts * $20/hr =
$7196) - Prey invoice
Stock incentives to be paid on completion (26. 5 hrs * $20/hr=
$330) - Prev Myoice
Completed: Stock incentive $2750
Contracter S¥ Asset Management — : 42.5 100.00 4,250.00
Stock incentives to be paid on completion (42.5 hrs * $20/hr=
$850} ~ Present invoice.
Stock incentives to be paid, on completion (121.5 brs * $20/hr=
$2430) - Prev invoice:
Stock incentives to be paid on completion (80. brs * $20¢hr = $1600)
~ Prev iivoice
Contractor Sv Device Setup support it 100.00 6.00
Stock incentives to be paid on completion (7.5 hrs * $20¢hr= $150)
» Prev invoice ,
Completed: Stock incentive $150
Contractor Sy "MP4 Conversion 92 100.06 9,200.08
Stock incéntives to be paid on completion (97 hrs * $20¢hr = $1840)
- Present invoice
Stock incentives to be paid on completion (14 brs * $20/hr == $280) -
Prev invoice
Contractor Sv || JPEG NPP - New Video Card Integration issues 0 100.00 0.00
Stock incentives ta be paid on completion (91.5 hrs * $20/nr=
$1830) ~ Prev invoice
Completed: Stock incentive $1830

 

 

 

 

 

Tota!

 

 

Page 7

 
Case 3:19-cv-02090-HZ Document 1: Filed 12/23/19 Page 17 of 23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

invoice
DATE INVOICE NO.
10/50/2017 26176185c
BILL.TO SHIP TO
Ovio Ovie
George Rebensdorf Dan Quandt
260 Newport Center Drive 260 Newport Center Drive
Newport Beach, CA 92660 Newport Beach, CA 92660
REMIT TO
Software Technology Group, Inc
4240 SW [09th Avenue P.O. NO, TERMS
Beaverton, Oregon 97005
GW) 503-672-9245 (FAX) 503-350-0620 : Net 10
ITEM DESCRIPTION QTY RATE AMOUNT
Contractor Sy On-Going support 60 6.060 0.00
In a verbal agreement with George, October support of the fame
dropping is billed solely as stock incentive at $125/hr
Stock incentives to be paid on completion (60 hrs * $125/hr=
$7500) - Present invoice
Stock incentives to be paid on completion (14.5 brs.* §20/ar=
$290) - Prev invoice
Contractor Sy Physical Layer Breakout 117 100.001 11,700.00
Stock incentives to be paid on completion (117 hrs * $20/hr=
$2540) - Present invoice
Stock incentives to be paid on completion (64 lirs * §20/hr = $1280)
~ Prev invoice
Total 525,150.00

 

 

 

 

Page 2
Case 3:19-cv-02090-HZ

Document 1. Filed 12/23/19 Page 18 of 23

invoice

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE INVOICE NO.
12/7/2017 20170204
BILL TO SHIP TO.
Ovio Ovao
George Rebensdarf Dan Quandt
260 Newport Center Drive 260 Newport Center Drive
Newport Beach, CA.92660 Newport Beach; CA 92660
REMIT TO
Software Technology Group, Inc
4240 SW 109th Avenue P.O. NO. TERMS
Beaverton, Oregon 97005 _ .
(W) 503-672-9245 (FAX) 363-350-0620 Net 10
ITEM DESCRIPTION OTY RATE AMOUNT
Contractor Sv API Development G 100.06 0.08
Completed: Stock incentive $2750
Contractor Sv Asset Management ; 16 160.08 7,600.00
Stock incentives to be paid on completion (76 hrs *$20/hr = $15.20)
~ Present invoice ;
Stock incentives to be paid on completion (42.5 brs * $20/hr=
$850} - Prey invoice
Stock incentives fo be. paid on completion (121.4 hrs * $20/hr=
$2436) - Prev invoice :
Stock incentives to be paid on completion (80 hrs * $20/hr = $1600)
- Prev nveice
Contractor Sv Device. Setup support Gt 100.00 0.60
Completed: Stock incentive $156
Contracter Sv MP4 Conversion 24 108.00 2,400.00
Stock incentives to be paid on completion (24 lirs * $20/hr = $480) - .
Present invoice
Stock incentives to be paid on completion (92 hes * $20/br = $1840)
~ Prey imyoice
Stock itcentives to be paid on campletion (14 brs * $2G/nr = $280) ~
Prev invoice
Contractor Sv JPEG NPP - New Video Card Integration issues 8 100.00 0.60
Completed: Stock ihcentive $1830
Contractor Sv On-Going support 20.5 100.00 2,050.00
Stock incentives to be paid on completion (20.5 hrs * $20/hr =
$410) - Present invoice
In a verbal agreement with George, October support of the frame
dropping is billed solely as stock incentive at $123/hr
Total

 

Page 7

 
 

Case 3:19-cv-02090-HZ

Document 1 Filed 12/23/19 Page 19 of 23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE INVOICE NO.
2/2017 20170204
BILL TO SHIP TO
‘Ovic Ovio
George Rebensdorf Dan Quandt
260 Newport Center Drive 260 Newport Center Drive
Newport Beach, CA.92669 Newport Beach, CA 92666
REMIT TO
Software Technology Group, Inc
4240 SW 109th Avenue P.O. NO. TERMS
Beaverton, Oregon 97063 _
(W) 503-672-9245 (FAR) 503-350-0620 Net 10
TEM DESCRIPTION QTY RATE AMOUNT
Stock incentives to be paid on coimpletion (60 hrs * $125/hr=
$7500) - Present invoice
Stock incentives to. be paid on completion (14.5 hrs * $20/hr=
$290) - Prev invoice
Contractor Sv Physical Layer Breakout — 177 £00.00 17,700.06
Stock imcertives to be paid on completion (177 ars * $20/hr =
$3540) - Present invoice
Stock incentives to be paid on completion (117 bes * 320/hr =
$2340} - Prev invoice .
Stock incentives to be paid oi completion (64 hrs * $20/hr = $1280}. +
+ Prev involee
Total $29,750.00

 

 

Page 2

 
 

’ Case 3:19-cv-02090-HZ Document1 Filed 12/23/19 Page 20 of 23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE INVOICE NO,
12450/2017 20170218
BILL TO SHIP TO
Ovioe : , Ovio
George Rebensdorf Dan Quandt
260 Newport Center Drive 260 Newport Center Drive
Newport Beach, CA. 92660 Newport Beach, CA 92660
REMIT TO
Software Technology Group, hic
Beaverton, Oregon $7005.
(W) 503-672-9245 (FAX) 503-350-0620 Net 10
ITEM DESCRIPTION | QTy RATE AMOUNT
Comnindtor S¥ API Development : 0 100.00 0.00
Completed: Stock incentive $2750
Contractor Sy Asset Management 21 . 190.06 2,100.00
Stock incentives to be paid an completion (21 hrs * $20/hr = $426}.-
Present invoice
Stock incentives to bé paid on completion (76 hrs * $20/hr # $1520) |
~ Prev invoice
Stock incentives to be paid on completion (42,5 brs * $20/nr=
$850}~ Prev invoice
Stock incentives to bé paid on completion (121.5 brs * $20zhr=
$2430) = Prev invoice:
Stock incentives fo be paid on completion (80 hrs * $20/hr = $1600)
~ Prev invoice
Contractor Sv Device Setup support 8 100.06 0.00
Completed: Stock incentive $150
Contricter Sv MP4 Conversion _ : 0 160.00 9.00
Stock. incentives to be paid on completion (24 hrs * $20/hr = $486) -
Prey invoice
Stock incentives to be paid on completion (92 hrs * $20/hr = $1840)
~ Prev invoice ;
Stock incentives to be paid on completion (74 brs * $20/hr = $280) -
Prey invoice
Contractor Sv IPEG NPP - New Video Card Integration issuce 6 160.00 0.00
Completed: Stock mcentive $1830
Contracior Sv On-Going support aj 100.00 o.00
Stock incentives to be paid oa completion (20.5 hrs * £20/hr =
$410) - Prev invoice

 

 

 

 

 

 

Total |

 

Page 1

 
Case 3:19-cv-02090-HZ Documenti1 Filed 12/23/19 Page 21 of 23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE INVOICE NO.
12/30/2017 20170218
BL TO SHIP TO
Ovio Gvio
George Rebensdorf Dan Quandt
260 Newport Ceater Diive- 260. Newport Center Drive
Newport Beach, CA $2660 Newport Beach, CA $2660:
REMIT TO _.
Software Technology Group, ne
4240 SW 109th Avenue P.O.NO. TERMS
Beaverton, Oregon 97005
(W) 503-672-9245 (FAX) 303-356-0620 Net 10
TEM . DESCRIPTION QTY RATE AMOUNT
‘Tn a verbal agreement with George, October support of the frame
dropping is billed solely as stock incentive at $125/hr
‘Stock mcentives to be paid on completion (60 brs * §125/hr =
$7500) - Prev inveice ,
Stock incentives to be paid on completion (14.5 hrs * $20/hr=
$290} - Prev inveice
Ceninictor Sv - Physical Layer Eréakout 34 106.06 3,460.00
: Stock incentives to be paid on completion (34 hrs * $20/hr = $680) -
Present invoice. ;
Stock incentives to be paid on completion (177 hrs. ¥ $20/hr =
$3540) - Prey invoice
Stock incentives to be paid on completion (117 hrs * $20/hr =
$2340) - Prev invoice
Stock incentives to be paid on completion (64 brs * $20/hr = $1280}
~ Prev invoice.
Total $5,508.00

 

Page 2

 
 

Case 3:19-cv-02090-HZ

Document 1 Filed 12/23/19 Page 22 of 23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE INVOICE NO.
" 2/1/2018 20180009
BILL TO SHIP TO
Ovis - ‘Cao.
Dan Quandt Dan Quandt
260 Newport Center Drive 240 Newport Center Drive
Newport Beach, CA 92669 Newport Beach, CA 92660
REMIT TO
Software Technology Group, Inc
4240 SW 100th Avenue P.G.NOQ. TERMS
Beaverton, Gregon 97005
(W)} 503-672-9245 (FAX) 303-350-0628 Net 16
ITEM DESCRIPTION QTy RATE AMOUNT
Contractor Sv APT Development G 400.00 0.08
Completed: Stock incentive $2750 .
Contractor Sv Asset Management 106.5 106.00 10,650.00
Stock incentives to be paid.of completion (106.5 hrs * $20/hr=
$2130) - Present invoice
Stock incentives te be paid on completion (21 brs * $20/hr = $4205 -
Prév invaice
Stock incentives to be paid on. completion (76. hes * $20/hr = $15203
~ Prev invoice
Stock incentives to be paid on completion (42.4 brs * $20/hr=
$850) - Prev invoice
Stock incentives to be paid on completion (121.5 hrs * $20/he=
$2430) - Prev invoice :
Stock incentives io be paid on completion (89 hrs * S20/hr = 31606}
- Prev inveice
Contractor Sv Device Setup support 0 £09.00 0.00
Completed: Stock incentive $150 .
Contractor Sv MP4 Conversion @ 100,00. 0.00
Stock incentives to be paid on completion (24 hre-* $2/hr = $480} -
Prev invoice
Stock incentives to be paid on completion (92 lies: * $2G/hr = $1846)
- Prev invoice.
Stock incentives to be paid on completion (14 hrs * $20/hr = $280} -
Prev inveice a
Contractor Sy JPEG NPF ~ New Video Card Integration issues g 100.00 0.00
Compicted: Stock moentive $1830
Contractor Sv On-Going support 0 100.00 0.00
Total

 

 

Page 1

 

 
Case 3:19-cv-02090-HZ

Document 1 Filed 12/23/19 Page 23 of 23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

invoice
DATE INVOICE NO, -
27/1/2018 20486009
BILL TO SHIP TO
| Ovie- | Ovio
- | Dan Quandt Dan Quandt
260 Newport Center Drive 260. Newport Center Brive
Newport Beach, CA 92660 Newport Beach, CA 92660
REMIT TO
Software Technology Group, Inc
4240 SW 199th Avenue P.O. NO. JERMS
Beaverton, Oregon 97005
(W) 503-672-9245 (FAX) 503-350-0620 Net 10
ITEM DESCRIPTION QTY RATE AMOUNT
Stock incentives to be paid on completion 20.5 hrs_* $20/hr =
$410) - Prev invoice -
Ina verbal agreement with George, October support of the frame
dropping is billed solely as stock incentive at $125/hr
Stock incentives io be’ paid on completion (60 hrs * $£25/hie =
$7500) -~ Prey invoice
Stock imcentives to be paid on completion (14.5 brs * $20/hr =
$290} - Prew invoice
Cenitractor Sv Physical Layer Breakout 45 166,00 | 450.00
Stock incentives to be pad on completion (4.5 hes * £20/br = $90} -
Presént invoice .
Stock incentives te be paid on completion (34 hrs * $20/hr = $680) -
Prev invoice
Stock mcentives to be paid on completion (177 brs * 320/hz =
$3546) ~ Prev invoice
Stock incentives to be paid on completion (117 brs * $20/hr =
$2340) + Prey invoice
Stock incentives to bé paid on completion (64 hrs * $20/hr = $1280)
~ Prey invoice
Total $11,100.00

 

 

Page 2

 

 

 
